DETAILED ACTION
	In Reply filed on 05/25/2021 Claims 12- 15, 19, and 25- 33 are pending. Claims 12 and 19 are currently amended. Claims 28- 33 are newly added. Claims 12- 15, 19, and 25- 33 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The term “and/or” in Claim 12, 19, and 25 is interpreted as “and or or”.
	The term “means of sensors” in claims 12, 19, and 25 includes the term “means” however, this term is not interpreted under 35 USC §112(f) because this term does not meet the 3-prong analysis. Particularly, the term “means” is not modified by functional language. Thus, this term is not interpreted under 35 USC §112(f).
	The term “is/are” in Claim 12 is interpreted as “is or are”.
	The term “temperature sensor/pressure sensor” in Claims 13- 14 is interpreted as “temperature sensor or pressure sensor”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 28- 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 28 and 29 recite “wherein the change requirements do not relate to change in size of the cavity or of a section of the cavity.” The only support for “changed parameters” in the original specification is in paragraph [0017] of the instant specification. However, [0017] only broadly mentions that the intermediate position can be adapted to predetermined values or changed requirements of an injection molding cycle. According to MPEP 2173.05(i), any negative limitation must have basis in the original specification and the mere absence of a positive recitation is not basis for an exclusion. Applicant has no basis for the negative limitations of claims 28- 29. Therefore, the originally filed specification does not describe the claimed feature in a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 30- 33 recite “a shear rate/stress regulation for each individual valve nozzle . . . wherein the shear rate/stress in the melt flow is measured via two sensors, and the width of the opening is altered in a corresponding manner.” It is unclear what altering in a “corresponding manner” means based on the specification, drawings, and claims. What does the adjustment correspond to? As such, claims 30- 33 are indefinite because the scope of these claims cannot be ascertained.
	Claims 30- 33 recite “shear rate/stress in the melt flow is measured via two sensors.” Claims 30- 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the two sensors are used to measure shear rate/stress. Specifically, the relationship is unclear because shear rate/stress cannot be directly measured and instead are calculated through the measurement of some other property of the melt flow. The specification, drawings, nor claims shed any light as to how the shear rate/stress of the melt flow is determined based on the two sensor measurements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 19, 24, 27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 6514440 (“Kazmer”).
Regarding claim 19, Kazmer teaches a method for regulating the filling of the at least one cavity in an injection molding machine (Col. 5 lines 31- 67, Col. 11 lines 22- 36, Col. 12 line 55- Col. 13 line 38 teach sensing a pressure in a manifold bore 19 downstream of pin head 43 and adjusting a pin valve using an actuator 49 in order to mirror a target pressure), 
wherein a melt is introduced into the cavity through an injection opening (Col. 4 lines 19- 26 teach melt being injected out of nozzles 21, 23 into cavity 5), wherein width of the injection opening can be altered and set or fixed in a position between a closed position and a fully open position (Col. 4 line 55- Col. 5 line 5 teach the valve pin being able to assume an open position at the beginning of the cycle, a closed position at the end of the cycle, and an intermediate positions to decrease or increase flow rate of the melt during the cycle), comprising the steps of:
Charging the cavity, monitoring entry of the melt into the cavity by means of sensors (Col. 21 lines 2- 23 and Fig. 30 teach a pressure transducer 217 configured to monitor the pressure inside the cavity. Thus, the entry of the melt is indirectly monitored via the pressure transducer 217 in Fig. 30), and
Altering the width of the opening in order to regulate filling to follow a profile by regulating the width of the injection opening during an injection-molding cycle and maintaining the plastic melt at the injection opening at a sufficient pressure (Col. 5 lines 31- 67, Col. 11 lines 22- 36, Col. 12 line 55- Col. 13 line 38 teach sensing a pressure via a pressure transducer and adjusting a pin valve using an actuator 49 in order to mirror a target pressure and in this way a programmed target pressure for an injection cycle for a programmed part for each gate can is followed. Thus, during this controlling process, the pressure is kept at a sufficient pressure and follows a target pressure profile. Additionally, Col. 11 lines 60- 65 teaches a target profile being selected which includes an injection pressure parameter and programming the controller to meet the profile); 
wherein quantity and speed of plastic which is charged into the cavity are determined by alteration to the width of the injection opening (Col. 4 line 55- Col. 5 line 5, Col. 5 lines 31- 67 teach relating the pressure sensed to the melt flow rate. The melt flow rate is the volume of fluid which passes per unit time. The melt flow rate includes quantity and speed of plastic being charged into the cavity of the mold), and
wherein the width of the opening is adjustable stepwise between the closed position and the fully open position to a plurality of intermediate positions defined by the profile (Col. 4 lines 62- 65 and Fig. 14)
wherein the plurality of intermediate positions of the profile are not fixed, but can be adapted to changed requirements between injection molding cycles (Col. 13 line 66- Col. 14 line 11 teach the positioning of the pin between cycles; Col. 4 lines 62- 65 and Fig. 14 teach the valve pin can assume intermediate positions between the fully open and closed positions, in order to increase or decrease the rate of flow of the melt; Col. 12 lines 55- Col. 13 line 65 teach adjusting the pin position based on profile pressure values, where, for example, when the target profile calls for an increase in pressure, the controller will cause the valve pin to move forward to increase the gap which increases material flow, which increases the pressure sensed by the pressure transducer; Col. 14 lines 26- 30, lines 45- 49, lines 62- 65 and Figs. 17- 18 teach the profile including data pairs of time and pressure values which represent the desired pressure sensed by the pressure transducer for the particular nozzle being profiled. Adjusting the pin position to intermediate positions to increase or decrease the flow and pressure based different target profiles for filling different sized cavities is interpreted as the intermediate positions being adapted based on changed requirements which are changed based on the specific injection molding cycles. Col. 6 lines 15- 27 teaches when a size of the cavity is constantly changing, a new program is chosen by the user corresponding to the new part to be formed which indicates that the changed requirements are adapted between injection molding cycles; Col. 14 lines 25- 30 specifically teaches different target profiles being desirable to uniformly fill different sized individual cavities associated with each nozzle or to uniformly fill different sized sections of a single cavity which indicates that the changed requirements are adapted between injection molding cycles. Col. 16 lines 52- 53 teach the pressure transducer being located in the nozzle, manifold, or the cavity; Col. 21 lines 1- 23 and Fig. 30 teach an embodiment where the pressure transducer is placed in the mold cavity), and wherein the changed requirements relate to parameters in the cavity (Col. 14 lines 25- 30 teaches different target profiles being desirable to uniformly fill different sized individual cavities associated with each nozzle or to uniformly fill different sized sections of a single cavity which indicates that the changed requirements are adapted between injection molding cycles), and
further comprising compression regulation for the injection opening via width of the injection opening by altering position of a needle valve of the injection opening after an injection process or after switching to holding pressure in order to generate more or less compression upstream of the injection opening (Col. 11 lines 5- 7 and Fig. 17 teach a packing phase after an injection process where a reduction of pressure occurs; Figs. 14- 15 display the position of the valve pin being altered from the injection cycle to the end of the pack; Col. 12 lines 55- Col. 13 line 65 teach adjusting the pin position based on profile pressure values, where, for example, when the target profile calls for an increase in pressure, the controller will cause the valve pin to move forward to increase the gap which increases material flow, which increases the pressure sensed by the pressure transducer).

Regarding claim 24, Kazmer teaches changed requirements relate to parameters in the cavity (Col. 4 lines 62- 65 and Fig. 14 teach the valve pin can assume intermediate positions between the fully open and closed positions, in order to increase or decrease the rate of flow of the melt; Col. 12 lines 55- Col. 13 line 2 teach adjusting the pin position based on profile pressure values; Col. 14 lines 25- 30, lines 62- 65 and Figs. 17- 18 teach different target profiles being desirable to uniformly fill different sized individual cavities associated with each nozzle to uniformly fill different sized sections of a single cavity which indicates that the intermediate positions are adapted to changed requirements between injection molding cycles; Col. 16 lines 52- 53 teach the pressure transducer being located in the nozzle, manifold, or the cavity; Col. 21 lines 1- 23 and Fig. 30 teach an embodiment where the pressure transducer is placed in the mold cavity).

Regarding claim 27, Kazmer teaches the profile being a pressure profile (Col. 5 lines 31- 67, Col. 11 lines 60- 65, Col. 12 line 55- Col. 13 line 38 teach the valve pin following a target pressure profile).

Regarding claim 29, Kazmer teaches the changed requirements do not relate to changes in size of the cavity or of a section of the cavity (Col. 12 lines 12- 24 teach creating a target profile based on conditions such as part size, shape, and material being used and running subsequent injection cycles where alterations are made to profile parameters depending on the condition of the part being produced).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12- 15, 25- 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/021235 A1 (“Dewar”) in view of USP 6514440 (“Kazmer”).
Regarding claim 12, Dewar teaches a method for regulating the filling of the at least one cavity (20) in an injection molding machine (10) (Figs. 1- 2 and [0028, 0043- 0044, 0051]), comprising
	Introducing a melt into a cavity (20) through an opening (22) which is selectively varied, wherein the width of the opening (22) is altered and set or fixed in a position between a closed position and a fully open position ([0028, 0031- 0032] and Figs. 1- 2 teach retracting and extending a valve pin 36 in order to block/allow melt flow), 
Further including charging of the cavity (20) ([0031] moving between retracted and extended position of valve pin) and monitoring the entry of the melt into and/or a melt front in the cavity (20) by means of sensor (Thermocouple 130/132 and pressure sensor 134/136 in Fig. 8 and [0040, 0049- 0050] teach monitoring the melt in the nozzle channel 18 and monitoring the melt in the cavity 20) and altering the width of the opening (22) in order to [0031] moving between retracted and extended position of valve pin to block/allow melt flow), 
Wherein the opening (22) is a needle valve nozzle (22) in which the width of the opening (22) is determined by a needle (36) and at least one temperature sensor and/or pressure sensor is/are used in the cavity (20) in order to determine parameters of the melt (Thermocouple 130/132 and pressure sensor 134/136 in Fig. 8 and [0040, 0049- 0050] determines parameters of melt).
Dewar does not explicitly teach altering the width of the opening in order to regulate the filling to follow a profile by regulating the width of the injection opening during an injection-molding cycle; the width of the opening is adjustable stepwise between the closed positon and the fully open position to a plurality of intermediate positions; and wherein the plurality of intermediate positions are not fixed, but can be adapted to changed requirements between injection molding cycles.
Kazmer teaches altering the width of the opening in order to regulate the filling to follow a profile by regulating the width of the injection opening during an injection-molding cycle (Col. 5 lines 31- 67, Col. 11 lines 22- 36, Col. 12 line 55- Col. 13 line 38 teach sensing a pressure via a pressure transducer and adjusting a pin valve using an actuator 49 in order to mirror a target pressure and in this way a programmed target pressure for an injection cycle for a programmed part for each gate can is followed. Thus, during this controlling process, the pressure is kept at a sufficient pressure and follows a target pressure profile. Additionally, Col. 11 lines 60- 65 teaches a target profile being selected which includes an injection pressure parameter and programming the controller to meet the profile);
the width of the opening is adjustable stepwise between the closed position and the fully open position to a plurality of intermediate positions defined by the profile (Col. 4 lines 62- 65 and Fig. 14 teach the valve pin can assume intermediate positions between the fully open and closed positions; Col. 5 lines 31- 67 and Col. 12 lines 55- Col. 13 line 2 teaches adjusting the valve pin in accordance with a target position or load profile);
and wherein the plurality of intermediate positions of the profile are not fixed, are adapted to changed requirements between injection molding cycles (Col. 13 line 66- Col. 14 line 11 teach the positioning of the pin between cycles; Col. 4 lines 62- 65 and Fig. 14 teach the valve pin can assume intermediate positions between the fully open and closed positions, in order to increase or decrease the rate of flow of the melt; Col. 12 lines 55- Col. 13 line 65 teach adjusting the pin position based on profile pressure values, where, for example, when the target profile calls for an increase in pressure, the controller will cause the valve pin to move forward to increase the gap which increases material flow, which increases the pressure sensed by the pressure transducer; Col. 14 lines 26- 30, lines 45- 49, lines 62- 65 and Figs. 17- 18 teach the profile including data pairs of time and pressure values which represent the desired pressure sensed by the pressure transducer for the particular nozzle being profiled. Adjusting the pin position to intermediate positions to increase or decrease the flow and pressure based different target profiles for filling different sized cavities is interpreted as the intermediate positions being adapted based on changed requirements which are changed based on the specific injection molding cycles. Col. 6 lines 15- 27 teaches when a size of the cavity is constantly changing, a new program is chosen by the user corresponding to the new part to be formed which indicates that the changed requirements are adapted between injection molding cycles; Col. 14 lines 25- 30 specifically teaches different target profiles being desirable to uniformly fill different sized individual cavities associated with each nozzle or to uniformly fill different sized sections of a single cavity which indicates that the changed requirements are adapted between injection molding cycles. Col. 16 lines 52- 53 teach the pressure transducer being located in the nozzle, manifold, or the cavity; Col. 21 lines 1- 23 and Fig. 30 teach an embodiment where the pressure transducer is placed in the mold cavity), and wherein the changed requirements relate to parameters in the cavity (Col. 14 lines 25- 30 teaches different target profiles being desirable to uniformly fill different sized individual cavities associated with each nozzle or to uniformly fill different sized sections of a single cavity which indicates that the changed requirements are adapted between injection molding cycles), and further comprising compression regulation for the needle valve nozzle position of the needle valve nozzle after an injection process or after switching to holding pressure in order to generate more or less compression upstream of the needle valve nozzle (Col. 11 lines 5- 7 and Fig. 17 teach a packing phase after an injection process where a reduction of pressure occurs; Figs. 14- 15 display the position of the valve pin being altered from the injection cycle to the end of the pack; Col. 12 lines 55- Col. 13 line 65 teach adjusting the pin position based on profile pressure values, where, for example, when the target profile calls for an increase in pressure, the controller will cause the valve pin to move forward to increase the gap which increases material flow, which increases the pressure sensed by the pressure transducer).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the process of Dewar to incorporate a width which can assume intermediate positions as taught by Kazmer motivated by increasing or decreasing the rate of flow of the melt (Kazmer - Col. 4 lines 62- 65) which would provide greater and more precise control over a filling process of the cavity.

Regarding claim 13, Dewar does not explicitly teach the temperature/pressure sensors being positioned toward the end of a flow path of the melt in the cavity.
Kazmer teaches a pressures sensor (824, 826) positioned toward the end of a flow path of the melt in the cavity (5a, 5b) (Fig. 35 and Col. 24 line 31- Col. 26 line 8).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the position of the pressure sensors of Dewar to incorporate positioning at the end of the Kazmer – Col. 25 line 40- Col. 26 line 8).

Regarding claim 14, Dewar teaches a temperature/pressure (132, 136) sensor being positioned in the vicinity of an ingate (Fig. 8 displays temperature sensor 132 and pressure sensor 136 near the ingate 114 which reads on these sensors being in the vicinity of the ingate).

Regarding claim 15, Dewar does not explicitly teach including monitoring a plurality of cavities in a corresponding manner which are aligned with one another.
Kazmer teaches monitoring a plurality of cavities (5a, 5b) in a corresponding manner which are aligned with one another (Figs. 34 and Col. 24 line 57- 67, Col. 25 line 61- Col. 26 line 16).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the apparatus of Dewar to incorporate multiple monitored cavities as taught by Kazmer motivated by reasons set forth in claim 12.

Regarding claim 25, Dewar teaches a method for regulating the filling of at least one cavity (20) in an injection-molding machine (10) (Figs. 1- 2 and [0028, 0043- 0044, 0051]), comprising
introducing a melt into a cavity (2) through an opening (22) which is selectively varied, wherein the width of the opening (22) is altered and set or fixed in a position between a closed position and a fully open position ([0028, 0031- 0032] and Figs. 1- 2 teach retracting and extending a valve pin 36 in order to block/allow melt flow), 
20) ([0031] moving between retracted and extended position of valve pin) and monitoring the entry of the melt into and/or a melt front in the cavity (2) by means of sensors (Thermocouple 130/132 and pressure sensor 134/136 in Fig. 8 and [0040, 0049- 0050] teach monitoring the melt in the nozzle channel 18 and monitoring the melt in the cavity 20) and 
altering the width of the opening (22) in order to regulate the filling ([0031] moving between retracted and extended position of valve pin to block/allow melt flow), wherein the opening is a needle valve nozzle (Figs. 9- 18 and [0066] teach the pin valve being a needle valve) in which the width of the opening is determined by a needle and at least one temperature sensor and/or pressure sensor is/are used in the cavity in order to determine parameters of the melt (Thermocouple 130/132 and pressure sensor 134/136 in Fig. 8 and [0040, 0049- 0050] determines parameters of melt), and 
including regulating the width of the injection opening during an injection-molding cycle [0031, 0040], wherein 
said regulating is carried out automatically with the aid of mold internal pressure sensors and mold wall temperature sensors (Thermocouple 130/132 and pressure sensor 134/136 in Fig. 8 and [0040, 0049- 0050] teach monitoring the melt in the nozzle channel 18 and monitoring the melt in the cavity 20).
Dewar does not explicitly teach regulating the width of the injection opening during an injection molding cycle to follow a profile; and the profile is adapted automatically from cycle to cycle.
Kazmer teaches regulating the width of the injection opening during an injection molding cycle to follow a profile (Col. 5 lines 31- 67, Col. 11 lines 60- 65, Col. 12 line 55- Col. 13 line 38 teach the valve pin following a target pressure profile); and the profile is adapted automatically from cycle to cycle (Col. 13 line 66- Col. 14 line 11 teach the positioning of the pin between cycles; Col. 12 lines 55- Col. 13 line 65 teach adjusting the pin position based on profile pressure values, where, for example, when the target profile calls for an increase in pressure, the controller will cause the valve pin to move forward to increase the gap which increases material flow, which increases the pressure sensed by the pressure transducer; Col. 14 lines 26- 30, lines 45- 49, lines 62- 65 and Figs. 17- 18 teach the profile including data pairs of time and pressure values which represent the desired pressure sensed by the pressure transducer for the particular nozzle being profiled. Col. 6 lines 15- 27 teaches when a size of the cavity is constantly changing, a new program is chosen by the user corresponding to the new part to be formed which indicates that the regulating is adapted automatically from cycle to cycle; Col. 14 lines 25- 30, lines 62- 65 and Figs. 17- 18 teach different target profiles being desirable to uniformly fill different sized individual cavities associated with each nozzle to uniformly fill different sized sections of a single cavity which implies that the regulating is adapted automatically from cycle to cycle).
Alternatively, assuming Kazmer does not teach adapting automatically form cycle to cycle (which the Examiner does not concede). The Court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. Please see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) and MPEP 2144.04(III) for further details.
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the process of Dewar to incorporate automatic adaptation between cycles as taught by Kazmer motivated by increasing the capabilities of the machine such that more differently sized cavities may be filled (Kazmer – Col. 6 lines 15- 27, Col. 14 lines 25- 30) and decreasing dependence on operators which reduces the possibility for user errors.

Regarding claim 26, Dewar does not explicitly teach the profile being a pressure profile.
Col. 5 lines 31- 67, Col. 11 lines 60- 65, Col. 12 line 55- Col. 13 line 38 teach the valve pin following a target pressure profile).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the process of Dewar to incorporate the pressure profile as taught by Kazmer motivated by reasons set forth in claims 12.

Regarding claim 28, Dewar does not explicitly teach the changed requirements do not relate to changes in size of the cavity or of a section of the cavity
Kazmer teaches the changed requirements do not relate to changes in size of the cavity or of a section of the cavity (Col. 12 lines 12- 24 teach creating a target profile based on conditions such as part size, shape, and material being used and running subsequent injection cycles where alterations are made to profile parameters depending on the condition of the part being produced).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the process of Dewar to incorporate the requirements as taught by Kazmer motivated by making satisfactory parts (Kazmer - Col. 12 lines 12- 24).

Claims 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/021235 A1 (“Dewar”) and USP 6514440 (“Kazmer”), as applied to claim 12, further in view of US 2013/0255371 A1 (“Beaumont”).
Regarding claim 30, Dewar teaches using a pressure and temperature sensor to determine parameters of the polymer melt (Thermocouple 130/132 and pressure sensor 134/136 in Fig. 8 and [0040, 0049- 0050] determines parameters of melt).

Kazmer teaches regulation for each individual valve nozzle via the width of the opening, wherein pressure or sensed conditions is measured, and the width of the opening is altered in a corresponding manner (Col. 5 lines 31- 67).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the process of Dewar to incorporate a width which can assume intermediate positions as taught by Kazmer motivated by reasons set forth in claim 12.
Beaumont teaches measuring the shear rate in the melt flow via two sensors ([0042] teaches two sensors 24, 26 being any of a transducer, pressure sensor, pressure trace, temperature sensors, position sensor, etc.; [0043- 0045] teaches using temperature sensors to determine the flow velocity, which is then used to determine volumetric flow rate, which in turn is used to determine the shear rate; [0057, 0062] teaches the shear rate can be measured using at least one pressure sensor; [0052] teaches decreasing the flow channel cross section causes an increase in shear rate; [0061] teaches incorporating computerized controls to run the material at various flow rates; [0063, 0064] teaches using the measured material characterization profile to determine a critical velocity; [0074] teaches the material characterization profile being used to evaluate the performance of injection units).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the measured parameter which is used to control the width opening of Dewar in view of Kazmer with the shear rate measurement as taught by Beaumont motivated by allowing for faster mold start-ups and process optimization (Beaumont – [0063]). Furthermore, since Kazmer mentions other sensed conditions relating to the flow rate of the melt being used to control the width of the opening (Kazmer - Col. 5 lines 31- 67) and Beaumont teaches Beaumont – [0042- 0045]), the substitution of the sensed condition has a reasonable expectation of success.

Regarding claim 32, Dewar teaches using a pressure and temperature sensor to determine parameters of the polymer melt (Thermocouple 130/132 and pressure sensor 134/136 in Fig. 8 and [0040, 0049- 0050] determines parameters of melt).
Dewar does not explicitly teach a shear stress regulation for each individual valve nozzle via the width of the opening, wherein shear stress in the melt flow is measured via two sensors, and the width of the opening is altered in a corresponding manner.
Kazmer teaches regulation for each individual valve nozzle via the width of the opening, wherein pressure or sensed conditions is measured, and the width of the opening is altered in a corresponding manner (Col. 5 lines 31- 67).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the process of Dewar to incorporate a width which can assume intermediate positions as taught by Kazmer motivated by reasons set forth in claim 12.
Beaumont teaches measuring the shear stress in the melt flow via two sensors ([0042] teaches two sensors 24, 26 being any of a transducer, pressure sensor, pressure trace, temperature sensors, position sensor, etc.; [0043- 0045] teaches using temperature sensors to determine the flow velocity, which is then used to determine volumetric flow rate, which in turn is used to determine the shear stress; [0061] teaches incorporating computerized controls to run the material at various flow rates; [0063, 0064] teaches using the measured material characterization profile to determine a critical velocity; [0074] teaches the material characterization profile being used to evaluate the performance of injection units).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the measured parameter which is used to control the width opening of Dewar .

Claims 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/021235 A1 (“Dewar”), as applied to claim 19, further in view of US 2013/0255371 A1 (“Beaumont”).
Regarding claim 31, Kazmer teaches regulation for each individual valve nozzle via the width of the opening, wherein pressure or sensed conditions is measured, and the width of the opening is altered in a corresponding manner (Col. 5 lines 31- 67).
Kazmer does not explicitly teach a shear rate regulation and measuring the shear rate in the melt flow via two sensors.
Beaumont teaches measuring the shear rate in the melt flow via two sensors ([0042] teaches two sensors 24, 26 being any of a transducer, pressure sensor, pressure trace, temperature sensors, position sensor, etc.; [0043- 0045] teaches using temperature sensors to determine the flow velocity, which is then used to determine volumetric flow rate, which in turn is used to determine the shear rate; [0057, 0062] teaches the shear rate can be measured using at least one pressure sensor; [0052] teaches decreasing the flow channel cross section causes an increase in shear rate; [0061] teaches incorporating computerized controls to run the material at various flow rates; [0063, 0064] teaches using the measured material characterization profile to determine a critical velocity; [0074] teaches the material characterization profile being used to evaluate the performance of injection units).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the measured parameter which is used to control the width opening of Kazmer 

Regarding claim 33, Kazmer teaches regulation for each individual valve nozzle via the width of the opening, wherein pressure or sensed conditions is measured, and the width of the opening is altered in a corresponding manner (Col. 5 lines 31- 67).
Kazmer does not explicitly teach a shear stress regulation and measuring the shear rate in the melt flow via two sensors.
Beaumont teaches measuring the shear stress in the melt flow via two sensors ([0042] teaches two sensors 24, 26 being any of a transducer, pressure sensor, pressure trace, temperature sensors, position sensor, etc.; [0043- 0045] teaches using temperature sensors to determine the flow velocity, which is then used to determine volumetric flow rate, which in turn is used to determine the shear stress; [0061] teaches incorporating computerized controls to run the material at various flow rates; [0063, 0064] teaches using the measured material characterization profile to determine a critical velocity; [0074] teaches the material characterization profile being used to evaluate the performance of injection units).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the measured parameter which is used to control the width opening of Kazmer with the shear stress measurement as taught by Beaumont motivated by reasons set forth in claim 31.

Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive.
plicant submits that Kazmer does not disclose or suggest adapting the plurality of intermediate positions of the profile on the basis of changed requirements that are parameters in the cavity. Applicant submits that Kazmer does not disclose or suggest a sensor-based, dynamic adaption of target profiles in the context of melt behavior. Specifically, Applicant argues that “[p]rogramming of different pressure profiles for different cavities is not the same things [sic] as changing the profile between cycles based upon parameters in the cavity” and therefore Kazmer does not anticipate or suggest the subject matter of amended claims 12 and 19.
The Examiner respectfully disagrees with this argument. Col. 5 lines 31- 44 of Kazmer teaches sensing a pressure and comparing the sensed pressure to a programmed target profile and a programmed target pressure profile for an injection cycle for a particular party being followed by the valve pin. Col. 6 lines 15- 27 of Kazmer teaches when a size of the cavity is changing, a new program (which includes a new profile) is chosen by the user corresponding to the new part to be formed which implies that the changed requirements are adapted between injection molding cycles. Col. 14 lines 25- 30 of Kazmer specifically teaches different target profiles being desirable to uniformly fill different sized individual cavities associated with each nozzle or to uniformly fill different sized sections of a single cavity indicating that the changed requirements are adapted between injection molding cycles. Therefore, Kazmer does teach and/or suggest adapting the plurality of intermediate positions of the profile on the basis of changed requirements that are parameters in the cavity.

Applicant argues that Kazmer does not disclose or suggest the limitations of claim 25. Specifically, Applicant argues that Kazmer does not disclose (1) measuring the size of a cavity or cavity section or a change thereof, (2) calculating, based on such non-existent measurement, a new target profile, and (3) adapting, using such non-existent calculation based on such non-existent measurement, a target profile from cycle to cycle. Applicant argues that Kazmer only discloses new programming of a target profile by a user and only for the case of a change in 
The Examiner respectfully disagrees with this argument. Applicant has narrowly misconstrued the term “automatically” in claim 25 beyond what is supported in the instant disclosure. Paragraph [0028] of the instant specification recites “What is novel is especially the possibility that such regulations are carried out automatically with the aid of mold internal pressure sensors and mold wall temperature sensors and as a result can be adapted automatically from cycle to cycle. Most regulations that have already been discussed in the past could thus also be carried out independently of the injection-molding machine for each individual valve nozzle” Notably this excerpt is referring to prior art regulations that are automated, thereby indicating that the claimed automation is not novel and is obvious based on the prior art described in the instant specification. See paragraphs [0004- 0006]. However, the excerpt also sheds light on how the term “automatically” should be interpreted in the claims. The excerpt nor the instant specification as a whole mention anything about the process being devoid of human user involvement as argued by the Applicant. Even if the term “automatically” is interpreted so as to exclude human interaction, Applicant does not have a modicum of support that would reasonably convey to one skilled in the art that the Applicant has possession of excluding human interaction when the profile is adapted from cycle to cycle. How the instant Application could adapt the profile from cycle to cycle without any human interaction is a mystery that the instant specification fails to solve. What information is used to determine how to adapt the profile between cycles without human interaction? Notably—in contrast to Applicant’s arguments—the claimed adapting does not require the claimed sensors to provide information to adapt the profile from cycle to cycle. Therefore, there is no roadmap as to how one would carry out the claimed adapting without human interaction. Due to this lack of information, the 
In light of the Examiner’s interpretation, Kazmer does teach automating the regulating of the filling because a computer generated profile is used to control the filling instead of a user controlling the filling. See Col. 5 line 31- Col. 6 line 27, Col. 11 lines 22- 54, Col. 12 lines 25- 33, Col. 12 line 55- Col. 13 line 65. Kazmer also teaches adapting the profile automatically from cycle to cycle because, again, the profile is generated by a computer. See Col. 5 line 31- Col. 6 line 27, Col. 11 lines 22- 54, Col. 12 lines 25- 33, Col. 12 line 55- Col. 13 line 65. Surely a computer having a pressure profile stored thereon and a user simply selecting a new profile based on cavity changes constitutes some level of automation because the user is not required to manually determine the appropriate hardware and manually change hardware between cycles.
Alternatively, since the same result arises whether the profile is adapted manually or automatically, it would have been obvious to one of ordinary skill in the art to automate the adapting as taught by Dewar in view of Kazmer motivated by increasing the capabilities of the machine such that more differently sized cavities may be filled (Kazmer – Col. 6 lines 15- 27, Col. 14 lines 25- 30) and decreasing dependence on operators which reduces the possibility for user errors. Applicant has failed to present any unexpected results which arise because of the automatic adapting between cycles. As such, the Examiner maintains that if it is assumed that Kazmer does not teach automatically adapting between cycles (which the Examiner does not concede), it would have been obvious to do so.

Applicant argues that Claims 28 and 29 distinguish over Kazmer by reciting that the changed requirements do not relate to changes in size of the cavity or section of the cavity.
must have basis in the original specification and the mere absence of a positive recitation is not basis for an exclusion. Therefore, the originally filed specification does not describe the claimed feature in a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed limitation.

Applicant argues that Claims 30- 33 further define over the art of record. 
In response to this argument, the Examiner submits that Beaumont teaches and/or suggests the claimed limitations. The Examiner also submits that it is unclear how the instant application regulates the shear rate/stress by altering the position of the needle in a corresponding manner. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744